UNITED STATES DISTRICT COURT           USDCSDNY
SOUTHERN DISTRICT OF NEW YORK          DOCU~:11~NT
 SELWYN KARP, Individually and        Et.ECTI, y,,(.'ALLY FILED·
 On Behalf of All Others
                                      DOC#.             .
 Similarly Situated                   DATE flLED'.-:7(Un-~-3?;-:,o~--t-
                                                            1

                                                                       9
                   Plaintiff,
                                           19 Civ. 6180(LAP)
 -against-

DIEBOLD NIXDORF, INCORPORATED,
ANDREAS W. MATTES, and
CHRISOPHER A. CHAPMAN,

                   Defendants.

CITY OF DEARBORN HEIGHTS ACT
345 POLICE AND FIRE RETIREMENT
SYSTEM, Individually and On
Behalf of All Others Similarly
Situated,
                                           19 Civ. 6514(LAP)
                  Plaintiff,
                                           OPINION      &   ORDER
 -against-

DIEBOLD NIXDORF, INCORPORATED,
ANDREAS W. MATTES, and
CHRISOPHER A. CHAPMAN,

                  Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are the issues of:   ( 1) consolidating the

above-captioned securities class actions pursuant to Federal

Rule of Civil Procedure 42, see Fed. R. Civ. P. 42 (a);          (2)

appointing lead plaintiff in said securities cases pursuant to

the Private Securities Litigation Reform Act ("the PSLRA"), see


                                 1
15 U.S.C. § 78u-4; and (3) approving the selection of counsel

for lead plaintiff, also pursuant to the PSLRA.       Of these

issues, only the appointment of Lead Plaintiff is hotly

contested.

     Three parties have jockeyed for the status of lead

plaintiff in these actions.      These include a pairing of the

University of Puerto Rico Retirement System (the "UPR System")

and the General Retirement System of the City of Detroit         (the

"Detroit System")    (together, the "UPR/Detroit Movants");

individual investors Manoj Arora and Neelam Arora, a married

couple   (together, the "Aroras"); and an interested party, the

Indiana Laborers Pension and Welfare Funds      (the "Indiana

Movants").   The various movants have pressed their respective

cases through a menagerie of briefs and letters to the Court and

ably presented their positions to the Court at a hearing on

October 16, 2019.

     Although the UPR/Detroit Movants and the Aroras both hold

larger financial interests in this litigation than do the

Indiana Movants, the Court finds that both suffer from unique

issues that cast doubt upon their ability adequately to serve as

lead plaintiff.     Therefore,   for the reasons detailed below, the

Court elects to consolidate the above-captioned matters and to

appoint the Indiana Movants as lead plaintiff pursuant to the

PSLRA.   The Court also selects counsel for the Indiana Movants

                                    2
Robins Geller Rudman     &   Dowd LLP and the Kendall Law Group - as

Lead Counsel for the class in the consolidated action.

    I.     FACTUAL BACKGROUND

         The instant dispute arises out of three overlapping

securities class actions brought against Defendant Diebold

Nixdorf, Incorporated ("Diebold" or the "Company") - an

international provider of commerce services, software, and

technology - by purchasers of the Company's securities.              Two of

those actions were brought in this Court.              See Karp v. Diebold

Nixdorf, Inc., No. 19-cv-06180 (LAP)             (S.D.N.Y. 2019); City of

Dearborn Heights Act 345 Police & Fire Retirement Sys. V.

Diebold Nixdorf, Inc., No. 19-cv-06514 (LAP)             (S.D.N.Y. 2019)

(together, the "SONY Actions") . 1           A third, and closely related,

action was also brought in the Northern District of Ohio.              See

City of Livonia Retiree Health       &       Disability Benefits Plan v.

Diebold Nixdorf, Inc., No. 19-cv-01887 (JRA)             (N.D. Oh. Aug. 20,

2019)     (the "Ohio Action").

         The SONY Actions and the Ohio Action center around

substantially similar alleged misconduct and involve the same

claims. 2    In all three actions, Plaintiffs allege that Diebold



1 Unless otherwise specified, all "dkt." citations are references
to the docket in Karp v. Diebold Nixdorf, Inc., et al., No. 19-
cv-06180 (LAP) (S.D.N.Y. 2019).
2 Compare (Complaint, Karp v. Diebold Nixdorf,  Inc., No. 19-cv-
06180 (LAP), dated July 2, 2019 [dkt. no. 1]); with (Complaint,
City of Dearborn Heights Act 345 Police & Fire Retirement Sys.
                                         3
and its executives repeatedly led investors to believe that

integration efforts in the wake of the Company's November 2015

merger with competitor Wincor Nixdorf were proceeding smoothly,

all the while concealing that the Company was suffering from

significant integration-related cost overruns.     These

misstatements by Defendants, aver the Plaintiffs, artificially

increased the value of the Company's securities, caused the

Plaintiffs to purchase the securities at inflated prices, and

damaged the Plaintiffs when the truth came out and the price of

the securities dipped.   A tale as old as time.

     On July 2, 2019, the same day as the commencement of his

action against Diebold, Plaintiff Karp published notice of the

securities class action via Global Newswire.      (See Pomerantz LLP

Global Newswire Press Release, dated July 2, 2019 [dkt. no. 16

ex. 2]).   The notice provided for 60 days, i.e., until September




v. Diebold Nixdorf, Inc., No. 19-cv-06514 (LAP), dated July 12,
2019 [dkt. no. 1]); with (Complaint, City of Livonia Retiree
Health & Disability Benefits Plan v. Diebold Nixdorf, Inc., No.
19-cv-01887 (JRA), dated July 2, 2019 [dkt. no. 1]). As noted
in the UPR/Detroit Movants' briefing, the primary difference
between the SDNY Actions and the Ohio Action is that the Ohio
Action contains an extended Class Period of February 14, 2017
through August 1, 2018, as compared to a period of February 14,
2017 through July 4, 2017 in the SDNY Actions.   (See UPR/Detroit
Movants' Memorandum of Law in Support of Motion for Appointment
as Lead Plaintiff ("UPR/Detroit Movants' Mem. Of Law in Support
of Mot. for Appt. as Lead Pl."), dated Sept. 3, 2019 [dkt. no.
15], 2.)
                                 4
3, 2019, the last day permitted under the PSLRA, 3 for parties to

submit their applications to serve as lead plaintiff.

       On September 3, 2019, the UPR/Detroit Movants filed their

motion, but neglected to disclose their specific financial

interest in the litigation.        See UPR/Detroit Movants' Mem. Of

Law in Support of Mot. for Appt. as Lead Pl.)       Shortly

thereafter, this Court requested that the UPR/Detroit Movants

indicate their asserted recoverable losses as soon as

practicable.       Following the Court's request, the UPR/Detroit

Movants submitted that they have suffered combined losses of

$1,563,084.85 in a September 5, 2019 letter to the Court.        (See

UPR/Detroit Movants' Letter re: Losses, dated Sept. 5, 2019

[ dkt. no. 2 2 l ) .

       The Aroras timely filed their motion seeking appointment as

lead plaintiff, originally claiming $1,958,558.54 in losses

stemming from Diebold's alleged nondisclosure.       ( See Aroras'

Memorandum of Law in Support of Motion for Appointment as Lead

Plaintiff ("Aroras' Mem. of Law in Support of Mot. for Appt. as

Lead Pl."), dated Sept. 3, 2019 [dkt. no. 18], 2).       However, in

their September 5, 2019 letter, the UPR/Detroit Movants disputed

the Aroras' claimed losses, noting that they "may have accounted

for the same securities transactions twice in calculating their




3   See Section I, infra at 7.
                                     5
losses.ll   (See UPR/Detroit Movants' Letter re: Losses).     In

acknowledgment of the error, the Aroras submitted to the Court a

corrected loss chart showing $1,459,427.91 in losses on

September 16, 2019.    (See Aroras' Notice of Corrected Exhibit,

dated Sept. 16, 2019 [dkt. no. 26]).

    Meanwhile, the Indiana Movants demonstrated their intention to

seek the role of lead plaintiff in a somewhat novel manner.

Rather than filing a separate motion with this Court on

September 3, 2019, the Indiana Movants opted instead to file a

Notice of Filing, to which they attached a lead plaintiff motion

that they filed in the parallel Ohio Action on the same day.

(See Indiana Movants' Memorandum of Law in Support of Motion for

Appointment as Lead Plaintiff in Ohio Action ("Indiana Movants'

Mem. of Law in Support of Mot. for Appt. as Lead Pl. Mot. in

Ohio Actionll), dated Sept. 3, 2019 [dkt. no. 19 ex. 1]).         The

Notice of Filing stated that, should they be appointed lead

plaintiff, the Indiana Movants "intend to proceed with all

related actions in one jurisdiction.ll     (Id.)   The attached

motion - based on Sixth Circuit case law - claims losses of

$1,050,100.00.    (See id. at 4) . 4



4Two weeks after filing their respective motions and follow-up
materials, the UPR/Detroit Movants and the Aroras filed a Joint
Stipulation and Proposed Order acknowledging that the
UPR/Detroit Movants were presumptively the most adequate
plaintiff given their claimed losses.  (See Letter re: Joint
Stipulation and Proposed Order, dated Sept. 17, 2019 [dkt. no.
                                       6
  II.   LEGAL STANDARD

     The PSLRA demands that a plaintiff in a putative securities

class action publish a notice of "the pendency of the action,

the claims asserted therein, and the purported class period" in

a "widely circulated national business-oriented publication or

wire service" within 20 days of the commencement of the action.

15 U.S.C.   §   78u-4(a) (3) (A).   Once said notice has been

published, the PSLRA allows members of the plaintiff class to

move for appointment as lead plaintiff "not later than 60 days

after the date on which the notice is published."         Id.

     Once it is determined that the various lead plaintiff

motions have been timely filed, the PSLRA establishes a "two-

step competitive process" to determine which of the moving

plaintiffs is most adequate.         In re eSpeed, Inc. Sec. Litig.,

232 F.R.D. 95, 97 (S.D.N.Y. 2005).         First, the PSLRA establishes

a rebuttable presumption that the most adequate plaintiff is the

person or group of persons that has:        (1) "either filed the

complaint or made a motion in response";        (2) "has the largest

financial interest in the relief sought by the class"; and (3)

"otherwise satisfies the requirements of Rule 23 of the Federal




30]). These materials exclude any mention of the Indiana
Movants. At the October 16 hearing the Aroras argued that,
should the Court not select the UPR/Detroit Movants, then the
Aroras were qualified to serve as lead plaintiff in their stead.


                                       7
Rules of Civil Procedure."          15 U.S.C. §§ 78u-

4 (a) (3) (B) (iii) (I) (aa) -   (cc).

        After the presumptive lead plaintiff has been identified,

class members may rebut the statutory presumption via proof that

the presumptive lead plaintiff "will not fairly and adequately

protect the interests of the class" or is otherwise subject to

"unique defenses" that undermine the presumptive lead

plaintiff's ability to represent the class.             Benival v. Avon

Products, Inc., No. 19-cv-1420 (CM), 2019 WL 2497739, at *1

(S.D.N.Y. June 3, 2019)          (quoting 15 U.S.C. § 78-u4

(a) (3) (B) (iii) (II)).

        Determining which plaintiff possesses the "largest

financial interest" in a given litigation requires courts to

consider: "(1) the number of shares purchased during the class

period;    (2) the number of net shares purchased during the class

period (i.e.[,] the number of shares retained during the

period);    (3) the total net funds expended during the class

period; and (4) the approximate loss suffered during the class

period."    Lang v. Tower Group Int'l, Ltd., No. 13-cv-6181 (AT),

2014 WL 12779212, at *2          (S.D.N.Y. June 17, 2014)   (citations

omitted).     The magnitude of the loss is the most significant

factor in this equation.          Plaut v. Goldman Sachs Grp., Inc., No.

18-CV-12084 (VSB), 2019 WL 4512774, at *2          (S.D.N.Y. Sept. 19,

2019)    (citations omitted); see also Gutman v. Sillerman, No. 15-

                                         8
cv-7192, 2015 WL 13791788, at *4 (S.D.N.Y. Dec. 8, 2015)    ("Most

courts agree that the largest loss is the critical ingredient in

determining the largest financial interest.").

     Finally, to demonstrate that it otherwise "satisfies the

requirements of Rule 23 of the Federal Rule of Civil Procedure"

under the PSLRA, a "moving plaintiff must only make a

preliminary showing that [Rule 23's] adequacy and typicality

requirements have been met."   Peifa Xu v. Grisdum Holding Inc.,

No. 18-cv-3655 (ER), 2018 WL 4462363, at *4 (S.D.N.Y. Sept. 17,

2018).   With respect to the typicality inquiry, courts "consider

whether the claims of the proposed lead plaintiff arise from the

same conduct from which the other class members' claims and

injuries arise."   In re Initial Public Offering Sec. Litig., 214

F.R.D. 117, 121 (S.D.N.Y. 2002)   (internal citations and

quotations omitted).   The moving plaintiff's and the other class

members' claims, however, "need not be identical," only

"substantially similar."   Micholle v. Ophthotech Corp., No. 17-

cv-210 (VSB), 2018 WL 1307285, at *6 (S.D.N.Y. Mar. 13, 2018)

(citations omitted).   Evaluating the adequacy of a lead

plaintiff implicates, among other things, "the size, available

resources and experience of the proposed lead plaintiff . . .

the qualifications of the proposed class counsel . . . and any

potential conflicts or antagonisms arising among purported class

members."   Blackmoss Investments, Inc. v. ACA Cap. Holdings,

                                  9
Inc., 252 F.R.D. 188, 191 (S.D.N.Y. 2008)   (citations omitted);

see also Bassin v. DeCODE Genetics, Inc., 230 F.R.D. 313, 316

(S.D.N. Y. 2005).

  III. DISCUSSION

  1. Consolidation

  As an initial matter, consolidation is clearly merited in this

instance.   Federal Rule of Civil Procedure 42(a) "empowers a

trial judge to consolidate actions for trial when there are

common issues of law or fact" and where consolidation will avoid

needless costs or delay.   Mustafin v. Greensky, Inc., No. 18-cv-

11071 (PAE), 2019 WL 1428594, at *3 (S.D.N.Y. March 29, 2019)

(citations omitted).   Here, the SONY Actions assert "virtually

identical claims based on virtually identical factual

allegations."   Rhode Island Laborers' Pension Fund v. Fedex

Corp., et al., No. 19-cv-5990 (RA), 2019 WL 5287997, at *2

(S.D.N.Y. Oct. 18, 2019)   (quoting Janbay v. Canadian Solar,

Inc., 272 F.R.D. 112, 118 (S.D.N.Y. 2010)); see also Kniffin v.

Micron Tech., Inc., 379 F. Supp. 3d 259, 262 (S.D.N.Y. 2019);

Lang, 2014 WL 12779212, at *1.   Moreover, it appears to be

undisputed amongst the Parties that consolidation is appropriate

here.   Accordingly, the SONY Actions will be consolidated into a

single action, captioned Karp, et al. v. Diebold Nixdorf, Inc.,

et al., No. 19-cv-06180 (LAP).

  2. Selection of Lead Plaintiff and Lead Counsel

                                 10
           a. Timely Motions

     All three parties have filed timely motions.            The only

sticking point with respect to timeliness pertains to the

Indiana Movants, who opted to attach their lead plaintiff motion

in the Ohio Action to a "Notice of Filing" rather than filing a

duplicative motion with this Court.            (See Indiana Movants' Mem.

of Law in Support of Mot. for Appt. as Lead Pl. Mot. in Ohio

Action.)     The UPR/Detroit Movants took issue with this approach

in a letter to the Court, asserting that because the Indiana

Movants only filed a Notice pertaining to their motion in the

Ohio Action, that they did not "move the Court" for purposes of

the PSLRA.       (See UPR/Detroit Movants Letter re: Opposition by

Indiana Movants, dated Sept. 24, 2019 [dkt. no. 38]); see also

15 U.S.C.    §   78u-4(a) (3) (A) (i) (II).   Accordingly, the UPR/Detroit

Movants urged this Court to "strike the submissions of the

[Indiana Movants] as untimely under the explicit requirements of

the PSLRA."       (UPR/Detroit Movants Letter re: Opposition by

Indiana Movants at 1).

     The Court declines to strike the Indiana Movants'

submissions.       Even assuming arguendo that the Indiana Movants

method of filing was procedurally improper, the purpose of the

PSRLA's timely filing requirement is to "create[] a bounded

universe of potential lead plaintiffs" from which the Court can

select.     Reitan v. China Mobile Games & Ent. Grp., Ltd., 68 F.

                                        11
Supp. 3d 390, 398     (S.D.N.Y. 2014).       At the very least, and

despite the UPR/Detroit Movants' contention that it is "wholly

inconsistent with the PSLRA," UPR/Detroit Movants Letter re:

Opposition by Indiana Movants at 2, the Indiana Movants' Notice

of Filing accomplished that purpose.           As such, the Court elects

to consider their candidacy in tandem with that of the

UPR/Detroit Movants and the Aroras.

          b. Selection of Lead Plaintiff

     The UPR/Detroit Movants, who claim $1,563,084.85 in total

losses, 5 are the largest stakeholders in this litigation.                 The

Court further finds that the UPR/Detroit Movants have made a

prima facie demonstration that they "otherwise satisf[y] the

requirements of Rule 23 of the Federal Rules of Civil

Procedure."    See 15 U.S.C. § 78u-4 (a) (3) (B) (iii) (I) (cc).

Therefore, the UPR/Detroit Movants would become lead plaintiff

absent proof that they "will not fairly and adequately protect

the interests of the class" or are "subject to unique defenses

that render such plaintiff incapable of adequately representing

the class."    15   u.s.c.   §§   78u-4(a) (3) (B) (iii) (II) (aa)-(bb).

     The UPR/Detroit Movants' candidacy trips over this final

hurdle.    In their briefing, the Indiana Movants described the



5 There is some     dispute amongst the parties about the proper
methodology for     calculating losses.  However, because the Court
finds that only     the Indiana Movants are adequate to serve as
lead plaintiff,     it need not reach that issue here.
                                        12
"unique - and severe - funding challenges" faced by the UPR

System.   (See Indiana Movants' Opposition to Lead Plaintiff

Motion ("Indiana Movants' Opp. to Lead Pl. Mot."), dated Sept.

17, 2019 [dkt. no. 31], 6).    The UPR System "is highly dependent

on funding from the University of Puerto Rico [] which receives

its funding from the Commonwealth of Puerto Rico," (id. at 6

n.5), which itself filed for bankruptcy in May 2017.    Since

then, the destruction caused by Hurricane Maria and political

instability stemming from Governor Ricardo Rossell6's

resignation have exacerbated Puerto Rico's already dire fiscal

situation.   (See id. at 6).   This has placed constraints on the

amount that the University has been able to contribute to the

UPR System, which received under half of its expected

contribution from the University for 2020.    See Adriana De Jesus

Salaman, The UPR is being 'seriously irresponsible' with its

withdrawal system, NOTICEL (Oct. 4, 2019).   And, as Puerto Rico's

financial collapse drags onward, there appears to be a material

risk that these funding constraints continue to grow more

severe.

     In the Court's eyes, the UPR System's financial predicament

undermines the presumption that the UPR/Detroit Movants are the

most adequate plaintiff.   In their briefing in the Ohio Action,

the UPR/Detroit Movants argued that the UPR System is "removed

from the issues surrounding the Commonwealth and its bankruptcy

                                 13
proceedings."   (See UPR/Detroit Movants Reply Brief In Ohio

Action, dated Oct. 16, 2019 (dkt. no. 49-2], 7).        However, that

does not appear to be entirely the case.        Indeed, the University

has already started to underfund the UPR System due to the

Puerto Rican financial crisis.        See Salaman, supra.   Similarly,

an Ernst & Young audit of the UPR System cited by both the

Indiana Movants and the UPR/Detroit Movants directly links the

fate of the University and that of the UPR System, emphasizing

that "risks and uncertainties facing the University" raise

"substantial doubt" as to the UPR System's ability to continue

as a going concern.   See Ernst   &    Young LLP, Audited Financial

Statements and Required Supplementary Information with Report of

Independent Auditors, University of Puerto Rico Retirement

System, Years Ended June 30, 2016 and 2015, dated April 27,

2018, 24.

     The UPR/Detroit Movants have put a brave face on the

situation, noting that the UPR System can operate for another 15

years "even if funding from the University to the (UPR System]

were to suddenly cease."   (UPR/Detroit Movants Reply Brief In

Ohio Action at 10).   However, that discounts the realistic

possibility that ongoing political and financial turmoil

surrounding the University will practically impede the UPR

System's ability to manage this litigation.        Thus, the Court

finds that there is a "non-speculative" risk that the

                                  14
UPR/Detroit Movants will not be an adequate lead plaintiff.      See

Schaffer v. Horizon Pharma Plc, No. 16-CV-1763 (JMF), 2016 WL

3566238, at *3 (S.D.N.Y. June 27, 2016)   (citing cases where

courts have rejected lead plaintiffs based on non-speculative

potential risks.).

     The Aroras, who are next in line to become lead plaintiff

                                                             6
given their claimed loss of $1,459,427.91, fare no better.

While the Aroras contend that they need not "provide adequate

information about themselves" on top of the requirements of the

PSLRA,   (see Arora Reply Brief in Response to Opposition, dated

Sept. 24, 2019 [dkt. no. 37], 4), they nonetheless need to

provide enough information to make a preliminary showing of

adequacy under Rule 23.

     The Court finds that the Aroras have failed to make such a

preliminary showing.   While the "size, available resources, or

even experience of a candidate are not dispositive factors in



6 The Indiana Movants additionally proffered that the Aroras are
inadequate to function as lead plaintiff because they are "day
traders" whose incentives do not align with the remainder of the
putative class.   (See Indiana Movants' Opp. Br., dated Sept. 16,
2019 [dkt. no. 31], 9-11).   This argument is unavailing.  "[T]he
prevailing view in [the Second Circuit] is that day and momentum
traders have the same incentives to prove defendants' liability
as all other class members, and their presence in a securities
class does not create intra-class conflicts." Prefontaine v.
Research in Motion Ltd., No. 11 Civ. 4068 (RJS), 2012 WL 104770,
at *4 (S.D.N.Y. Jan. 5, 2012) (quoting In re Initial Public
Offering Sec. Litig., 227 F.R.D. 65, 108 (S.D.N.Y. 2004)).   The
Court reaches its decision not to select the Aroras, therefore,
on other grounds.
                                 15
appointing a lead plaintiff, they are nonetheless relevant to

reaching a determination as to whether a candidate will be

capable of adequately protecting the interests of the class."

Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v.

LaBranche   &   Co., 229 F.R.D. 395, 417-18   (S.D.N.Y. 2004).   Here,

the Aroras, as individual investors, have provided the Court

with little to go on with respect to their alleged capacity to

manage this litigation.      For example, the Certifications

supplied by the Aroras note that they have not served as a lead

plaintiff in a securities action within the past three years,

and the Court has no knowledge as to whether the Aroras have

ever had any experience serving as lead plaintiff prior to that.

(See Certification of Manoj Arora, dated Sept. 3, 2019 [dkt. no.

20-1], 1 5); see also Certification of Neelam Arora, dated Sept.

3, 2019 [dkt. no. 20-1], 1 5).      Given this lack of information,

the Court is skeptical that the Aroras are equipped to serve as

lead plaintiff.

     Moreover, the Court is disquieted by the errors contained

in the Aroras' original submissions.      See Section I, supra at 5.

While "the goal of the PSLRA was not to select [lead plaintiffs]

who make no mistakes," Reitan, 68 F. Supp. 3d at 399, the

exaggerated loss totals originally submitted by the Aroras

represented no slight error; it was an error of some 34%.         The

error struck at the core of the PSLRA's lead plaintiff inquiry:

                                   16
determining which movant holds the largest financial stake in

the litigation.         And, despite the relative importance of this

error, the Court notes that it took the Aroras nearly two weeks

to supply corrected figures.         Taken together, these issues

indicate to the Court a "certain carelessness about detail that

undermines the adequacy" of the Aroras as a lead plaintiff in a

complex securities class action.           Bhojwani v. Pistiolis, No. 06

Civ. 1376l(CM) (KNF), 2007 WL 9228588, at *3 (S.D.N.Y. July 31,

2007).    The Court thus finds that the errors in the Aroras'

submissions further "militate against appointment and render

[them] inadequate to serve as lead plaintiff."          Micholle, 2018

WL 1307285, at *9.

      That leaves the Indiana Movants as the last movant

standing.    Given that the Court has found both the UPR/Detroit

Movants and the Aroras inadequate, the fact that the Indiana

Movants claim the smallest financial stake of the parties

contending for lead plaintiff is of no import at this stage of

the analysis.     As such, the Court will appoint the Indiana

Movants lead plaintiff if they otherwise satisfy the strictures

of Rule 23 and the PSLRA's statutory presumption is not

rebutted.    See 15 U.S. C. §§ 78u-4 (a) (3) (iii) (I) (cc), 78u-

4 (a) (3) (iii) (II).

      The Court is satisfied that the Indiana Movants have made a

preliminary showing of typicality and adequacy.           First, the

                                      17
Indiana Movants' claims are typical of those of the putative

class because they "arise[] from the same course of events" and

"make similar legal arguments to prove the defendant's

liability."     Oklahoma Firefighters Pension & Ret. Sys. v. Xerox

Corp., No. 16-cv-8260 (PAE), 2017 WL 775850, at *5 (S.D.N.Y.

Feb. 28, 2017)    (citations omitted).   Like other class members,

the Indiana Movants purchased Diebold securities during the

class period at prices that they contend were inflated by the

Company's allegedly false and misleading statements and were

damaged thereby.     Id.; see also Alkhoury v. Lululemon Athletica,

Inc., No. 13-cv-4596 (KBF), 2013 WL 5496171, at *2 (S.D.N.Y.

Oct. 1, 2013)    ( finding typicality where proposed lead plaintiff

"purchased Lululemon common stock during the class period at

prices that were allegedly inflated due to defendants' material

false or misleading statements or omissions, and were thus

damaged.").     As such, the Indiana Movants preliminarily meet

Rule 23's typicality requirements.

        The Court is also convinced that the Indiana Movants can

serve adequately as lead plaintiff.      Xianglin Shiv. Sina Corp.,

No. 05 Civ. 2154    (NRB), 2005 WL 1561438, at *5 (S.D.N.Y. July 1,

2005)     ("In enacting the PSLRA, Congress expressed an intention

to encourage institutional investors to step forward and assume

the role of lead plaintiff in an effort to prevent lawyer-driven

litigation.")    At top, the Indiana Movants are "sophisticated

                                  18
institutional investors with more than $1.3 billion in combined

assets under management for the benefit of more than 26,000

participants."      (See Indiana Movants' Mem. of Law in Support of

Mot. for Appt. as Lead Pl. Mot. in Ohio Action at 5); see also

Xerox, 2017 WL 775850, at *5 ("APERS is a sophisticated

institutional investor overseeing more than $7 billion of assets

under management for more than 90,000 participants."); Xianglin

Shi, 2005 WL 1561438, at *5 ("Each institution [at MAPERS Funds

Group] is a sophisticated investor with millions of dollars of

assets under its control.").     Moreover, the Indiana Movants have

ample experience serving as lead plaintiffs in complex security

class actions.      (Indiana Movants' Mem. of Law in Support of Mot.

for Appt. as Lead Pl. Mot. in Ohio Action at 5-6)       (describing

Indiana Movants role as lead plaintiff in Omnicare, Inc. v.

Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct.

1318 (2015)); see also City of Westland Police     &   Fire Ret. Sys.

v. MetLife, Inc., No. 12 Civ. 0256 (LAK)     (AJP), 2017 WL 3608298,

at *8 (S.D.N.Y. Aug. 22, 2017)     (appointing lead counsel because

of the firm's extensive experience litigating securities fraud

cases).   In short, the Indiana Movants are the type of

sophisticated institutional investor that was specifically

encouraged by the PSLRA's lead plaintiff provisions.        See In re

Oxford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42, 46

(S.D.N. Y. 1998).

                                   19
     Finally, neither the UPR/Detroit Movants nor the Aroras

have rebutted the presumption that the Indiana Movants should

serve as lead plaintiff.       The parties have primarily opposed the

candidacy of the Indiana Movants on procedural grounds,

stressing the unorthodox manner in which they elected to file

their "motionn with this Court.           (See, e.g., UPR/Detroit Movants

Letter re: Opposition by Indiana Movants).          Given that the Court

has already elected to consider the Indiana Movants'

submissions, the Court accordingly names the Indiana Movants

lead plaintiff.

          c. Selection of Lead Counsel

        "Although the Court maintains discretion in appointing lead

counsel to protect the interests of the class, the [PSLRA]

evidences a strong presumption in favor of appointing a

properly-selected lead plaintiff's decision as to counsel

selection and counsel retention.n          Casper v. Song Jinan, No. 12-

cv-4202    (NRB), 2012 WL 3865267, at *3 (S.D.N.Y. Sept. 6, 2012).

The Court sees no reason to upset the apple cart today, as the

Indiana Movants have hired capable, experienced lead counsel in

Robins Geller and Kendall Law Group.          Accordingly, the Court

approves their selection as lead counsel.

  IV.     CONCLUSION

        For the aforementioned reasons, the motions to consolidate

the SDNY Actions       (dkt. nos. 14, 17) are granted, the Indiana

                                     20
Movants are appointed lead plaintiff, and the Indiana Movants'

selected lead counsel is approved.   The SDNY Actions will be

consolidated into a single action, captioned Karp, et al. v.

Diebold Nixdorf, Inc., et al., No. 19-cv-06180 (LAP).



     SO ORDERED.

Dated:    New York, New York
          October 30, 2019
                                               1
                                                17
                               ~~j/~q
                         LORETTA A. PRESKA
                         Senior United States District Judge




                               21
